United States Court of Appeals
                                                                 Fifth Circuit

                                                              FILED
               IN THE UNITED STATES COURT OF APPEALS         June 23, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                              No. 03-11198
                          Conference Calendar



ROBERT KENNETH LEASURE,

                                      Petitioner-Appellant,

versus

DOUG DRETKE, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,

                                      Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:03-CV-1600-N
                        --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Robert Kenneth Leasure, Texas prisoner # 747659, has moved

this court for leave to proceed in forma pauperis (IFP) in an

appeal from the district court’s dismissal for lack of subject

matter jurisdiction of his petition for writ of error coram

nobis.   In denying Leasure’s motion to proceed IFP on appeal, the

district court certified under 28 U.S.C. § 1915(a)(3) and FED.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-11198
                                -2-

R. APP. P. 24(a) that the appeal is not taken in good faith

because it presents no legal points of arguable merit.

     Leasure offers no arguments related to the merits of the

district court’s dismissal of his petition for a writ of error

coram nobis for lack of subject matter jurisdiction.    Because

Leasure has not demonstrated that he will present a nonfrivolous

issue on appeal, his motion to proceed IFP is DENIED.    See Carson

v. Polley, 689 F.2d 562, 586 (5th Cir. 1982).   Furthermore, his

appeal is DISMISSED as frivolous.   See Howard v. King, 707 F.2d
215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2; see also Baugh v.

Taylor, 117 F.3d 197, 201-02 (5th Cir. 1997).

     We CAUTION Leasure that any additional frivolous appeals

filed by him will invite the imposition of sanctions.    To avoid

sanctions, Leasure is further CAUTIONED to review pending appeals

to ensure that they do not raise arguments that are frivolous.

     IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS; SANCTIONS WARNING

ISSUED.